Citation Nr: 0737675	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-12 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
total right knee replacement, currently assigned a 60 percent 
disability evaluation



REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is in receipt of the maximum schedular 
evaluation for residuals of a total right knee replacement, 
and this disability is not shown to present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
residuals of a total right knee replacement have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.68, 4.71a, Diagnostic 
5055 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, as will be discussed below, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claim as a 
matter of law, the notice provisions and duty to assist 
provisions are inapplicable. See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the notice and duty to assist provisions is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim. 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development. Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261.  The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran's residuals of a total right knee replacement are 
currently assigned a 60 percent disability evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under 
that diagnostic code, a 100 percent disability evaluation is 
assigned for one year following the implantation of the 
prosthesis.  Thereafter, a 30 percent disability evaluation 
is the minimum rating assigned for knee prosthesis, and a 60 
percent disability evaluation is contemplated for prosthetic 
replacement of a knee joint with chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  The affected knee may also be evaluated on the 
basis of intermediate degrees of residual weakness, pain, or 
limitation of motion by analogy to Diagnostic Codes 5256, 
5261, or 5262.

Under Diagnostic Code 5256, a 30 percent disability 
evaluation is contemplated for ankylosis of the knee at a 
favorable angle in full flexion or in slight flexion between 
zero degrees and 10 degrees.  A 40 percent disability 
evaluation is warranted for ankylosis of the knee in flexion 
between 10 and 20 degrees.

Under Diagnostic Code 5261, a 30 percent disability 
evaluation is assigned for extension limited to 20 degrees, 
and a 40 percent disability evaluation is warranted for 
extension limited to 30 degrees.

Under Diagnostic Code 5262, a 30 percent disability 
evaluation is contemplated for malunion of the tibia and 
fibula with marked knee or ankle disability.  A 40 percent 
evaluation is assigned for nonunion of the tibia and fibula 
with loose motion requiring a brace.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation in excess 
of 60 percent for his residuals of a total right knee 
replacement.   The veteran underwent a total arthroplasty of 
the right knee on March 31, 2003.  He was thereafter granted 
service connection for residuals of a total right knee 
replacement and was assigned a temporary evaluation of 100 
percent effective from March 31, 2003, and a 60 percent 
disability evaluation effective from May 1, 2004.  The Board 
notes that a 60 percent disability evaluation represents the 
maximum schedular rating available under Diagnostic Code 5055 
after one year following the implantation of the prosthesis.  
A 40 percent disability evaluation is also the maximum 
schedular rating available under Diagnostic Codes 5256, 5261, 
and 5262. Consequently, the veteran is not entitled to an 
increased evaluation under those diagnostic codes.

In addition, the Board notes that the amputation rule set 
forth at 38 C.F.R. § 4.68 provides that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed. For example, the combined evaluations shall not 
exceed the 60 percent evaluation set forth under Diagnostic 
Code 5162, 5163, and 5164 for an amputation of the thigh at 
the middle or lower thirds; for amputation of the leg with 
defective stump, thigh amputation recommended; and, 
amputation not improvable by prosthesis controlled by natural 
knee action. 38 C.F.R. § 4.68.  Thus, the provisions of 38 
C.F.R. § 4.68 limit the combined rating for the veteran's 
residuals of a right total knee replacement to 60 percent.  
Thus, the currently assigned 60 percent disability evaluation 
for the veteran's residuals of a total right knee replacement 
is the maximum rating that can be assigned under the rating 
schedule and pursuant to the restrictions of the amputation 
rule.  Therefore, as a matter of law, the veteran cannot be 
granted a disability evaluation in excess of 60 percent for 
the disability at issue.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Further, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, 
the veteran is already assigned the maximum schedular 
evaluation under Diagnostic Codes 5055, 5256, 5261, and 5262.  
In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable. Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for an increased evaluation for his 
residuals of a total right knee replacement.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected right 
knee disability has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In fact, the 
veteran indicated that he was working at the time of his 
August 2005 VA examination.  In the absence of such factors, 
the Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected right knee 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An evaluation in excess of 60 percent for residuals of a 
total right knee replacement is denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


